Exhibit 10.2

 

AMENDED AND RESTATED REGISTRATION RIGHTS AGREEMENT

 

This AMENDED AND RESTATED REGISTRATION RIGHTS AGREEMENT (this “Agreement”),
dated as of October 29, 2015, by and among Aralez Pharmaceuticals Limited, a
private limited company incorporated in Ireland with company registration number
561617 (formerly known as Aguono Limited) (the “Company”), and those lenders set
forth on Schedule 1 to the Amended Facility Agreement (as defined below) (each
individually, a “Lender” and together, the “Lenders”).

 

WHEREAS:

 

A. The Company and the Lenders previously executed and delivered that certain
Registration Rights Agreement, dated as of June 8, 2015 (the “Original
Registration Rights Agreement”).

 

B. The Original Registration Rights Agreement was entered into in connection
with a Facility Agreement, dated as of June 8, 2015 (the “Original Facility
Agreement”), which has now been Amended and Restated (the “Amended Facility
Agreement”).

 

C. The parties hereto desire to amend and restate the Original Registration
Rights Agreement to provide for certain appropriate changes required as a result
of the amendment and restatement of the Original Facility Agreement.

 

D. Pursuant to the Amended Facility Agreement, Stamridge Limited, a wholly owned
subsidiary of the Company has agreed, upon the terms and subject to the
conditions contained therein, to issue and sell to the Lenders Exchangeable
Notes (as defined below) in the amount described in the Facility Agreement,
where each of the Exchangeable Notes may be exchangeable for ordinary shares,
nominal value $0.001per share, of the Company (the “Common Shares”), upon the
terms and conditions and subject to the limitations and conditions set forth in
the Exchangeable Notes, all subject to the terms and conditions of the Facility
Agreement; and

 

E. To induce the Lenders to execute and deliver the Amended Facility Agreement,
the Company has agreed to provide certain registration rights under the
Securities Act of 1933, as amended, and the rules and regulations thereunder, or
any similar successor statute (collectively, the “Securities Act”), and
applicable state securities laws,

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Company and the Lenders hereby
agree as follows:

 

1. DEFINITIONS.

 

a. As used in this Agreement, the following terms shall have the following
meanings:

 

(i) “Additional Filing Deadline” means, with respect to any Registration
Statements that may be required pursuant to Section 2(a)(ii), (a) the first date
or time that such Registrable Securities may then be included in a Registration
Statement if such Registration Statement is required because the SEC shall have
notified the Company in writing that certain Registrable Securities were not
eligible for inclusion on a previously filed Registration Statement, or (b) if
such additional Registration Statement is required for a reason other than as
described in (a) above, the tenth (10th) day following the date on which the
Company first knows, or reasonably should have known, that such additional
Registration Statement is required.

 

(ii) “Additional Registration Deadline” means, with respect to any additional
Registration Statement(s) that may be required to be filed pursuant to
Section 2(a)(ii), the thirtieth (30th) day following (a) the first date or time
that such Registrable Securities may then be included in a Registration
Statement if such Registration Statement is required because the SEC shall have
notified the Company in writing that certain Registrable Securities were not
eligible for inclusion on a previously filed Registration Statement, or (b) if
such additional Registration Statement is required for a reason other than as
described in (a) above, the fortieth (40th) day following the date on which the
Company first

 

--------------------------------------------------------------------------------


 

knows, or reasonably should have known, that such additional Registration
Statement(s) is required.

 

(iii) “Buyer” means any Lender and any transferee or assignee who agrees to
become bound by the provisions of this Agreement in accordance with Section 10
hereof.

 

(iv)  “Exchangeable Notes” means the Senior Secured Exchangeable Notes issued by
the Company pursuant to the Amended Facility Agreement.

 

(v) “Exchange Act” means the Securities Exchange Act of 1934, as amended, and
the rules and regulations promulgated thereunder, and any successor statute.

 

(vi) “Filing Deadline,” shall mean the forty-fifth (45th) calendar day following
the date of issuance of the Exchangeable Notes in the case of the Registration
Statement required to be filed under Section 2(a)(i) (which deadline was
satisfied by the filing of a Registration Statement on August 7, 2015), and, in
the case of Section 2(a)(ii) shall mean the Additional Filing Deadline.

 

(vii) “Person” means and includes any natural person, partnership, joint
venture, corporation, trust, limited liability company, limited company, joint
stock company, unincorporated organization, government entity or any political
subdivision or agency thereof, or any other entity.

 

(viii) “Register,” “Registered,” and “Registration” refer to a registration
effected by preparing and filing a Registration Statement or Statements in
compliance with the Securities Act and pursuant to Rule 415 under the Securities
Act or any successor rule providing for offering securities on a continuous
basis, and the declaration or ordering of effectiveness of such Registration
Statement by the United States Securities and Exchange Commission (the “SEC”).

 

(ix) “Registrable Securities,” for a given Registration, means (a) any Common
Shares (the “Conversion Shares”) issued or issuable upon exchange of or
otherwise pursuant to the Exchangeable Notes (without giving effect to any
limitations on exchange set forth in the Exchangeable Notes), (b) any shares of
capital stock issued or issuable as a dividend on or in exchange for or
otherwise with respect to any of the foregoing, (c) any additional Common Shares
issuable in connection with any anti-dilution provisions in the Exchangeable
Notes and (d) any securities issued or issuable upon any stock split, dividend
or other distribution, recapitalization or similar event with respect to the
foregoing.

 

(x) “Registration Deadline” shall mean (i) forty-five (45) days after the Filing
Deadline in the case of the Registration Statement required under
Section 2(a)(i), and (ii) the Additional Registration Deadline in the case of a
Registration Statement required under Section 2(a)(ii).

 

(xi) “Registration Statement(s)” means a registration statement(s) of the
Company under the Securities Act required to be filed hereunder.

 

2. REGISTRATION.

 

a. MANDATORY REGISTRATION.  (i) The Company shall prepare, and on or prior to
the Filing Deadline (as defined above) file with the SEC a Registration
Statement (the “Mandatory Registration Statement”) on Form S-3 (or, if Form S-3
is not then available, on such form of Registration Statement as is then
available to effect a registration of the Registrable Securities, subject to the
consent of the Buyers, which consent will not be unreasonably withheld) covering
the resale of the Registrable Securities which Registration Statement, to the
extent allowable under the Securities Act and the rules and regulations
promulgated thereunder (including Rule 416), shall state that such Registration
Statement also covers such indeterminate number of additional Common Shares as
may become issuable upon conversion of or otherwise pursuant to the Exchangeable
Notes to prevent dilution resulting from stock splits, stock dividends, stock
issuances or similar transactions. The number of Common Shares initially
included in such Registration Statement shall be no less than the aggregate
number of Conversion Shares that are then issuable upon conversion of or
otherwise pursuant to the Exchangeable Notes, without regard to any limitation
on the Buyers’ ability to convert the Exchangeable Notes.  The Registration
Statement (and each amendment or supplement thereto, and each request for
acceleration of effectiveness thereof) shall be provided to (and subject to

 

2

--------------------------------------------------------------------------------


 

the approval of) the Buyers and their counsel prior to its filing or other
submission.

 

(ii) If for any reason the SEC does not permit all of the Registrable Securities
to be included in the Registration Statement filed pursuant to
Section 2(a)(i) above, or for any other reason any Registrable Securities are
not then included in a Registration Statement filed under this Agreement, then
the Company shall prepare, and, as soon as practicable but in no event later
than the Additional Filing Deadline, file with the SEC an additional
Registration Statement covering the resale of all Registrable Securities not
already covered by an existing and effective Registration Statement for an
offering to be made on a continuous basis pursuant to Rule 415.

 

b. PIGGY-BACK REGISTRATIONS. If at any time prior to the expiration of the
Registration Period (as hereinafter defined) the Company shall determine to file
with the SEC a registration statement relating to an offering for its own
account or the account of others under the Securities Act of any of its
securities (other than debt securities or securities being registered on
Form S-4 or Form S-8 or their then equivalents relating to equity securities to
be issued solely in connection with any acquisition of any entity or business or
equity securities issuable in connection with stock option or other employee
benefit plans), the Company shall send to each Buyer written notice of such
determination and, if within fifteen (15) days after the effective date of such
notice, the Buyer shall so request in writing, the Company shall include in such
Registration Statement all or any part of such Buyer’s Registrable Securities
the  requests to be registered, except that if, in connection with any
underwritten public offering for the account of the Company, the managing
underwriter(s) thereof shall impose a limitation on the number of Registrable
Securities which may be included in the Registration Statement because, in such
underwriter(s)’ judgment, marketing or other factors dictate such limitation is
necessary to facilitate public distribution, then the Company shall be obligated
to include in such Registration Statement only such limited portion of the
Registrable Securities with respect to which the Buyer has requested inclusion
hereunder as the underwriter shall permit;

 

PROVIDED, HOWEVER, that the Company shall not exclude any Registrable Securities
unless the Company has first excluded all outstanding securities, the holders of
which are not entitled by contract to inclusion of such securities in such
Registration Statement or are not entitled to pro rata inclusion with the
Registrable Securities; and

 

PROVIDED, FURTHER, HOWEVER, that, after giving effect to the immediately
preceding proviso, any exclusion of Registrable Securities shall be made pro
rata with holders of other securities having the contractual right to include
such securities in the Registration Statement other than holders of securities
entitled to inclusion of their securities in such Registration Statement by
reason of demand registration rights. No right to registration of Registrable
Securities under this Section 2(b) shall be construed to limit any registration
required under Section 2(a) hereof. If an offering in connection with which a
Buyer is entitled to registration under this Section 2(b) is an underwritten
offering, then such Buyer shall, unless otherwise agreed by the Company, offer
and sell such Registrable Securities in an underwritten offering using the same
underwriter or underwriters and, subject to the provisions of this Agreement, on
the same terms and conditions as other Common Shares included in such
underwritten offering.  Notwithstanding anything to the contrary set forth
herein, the registration rights of the Buyer pursuant to this Section 2(b) shall
only be available in the event the Company fails to timely file, obtain
effectiveness or maintain effectiveness of any Registration Statement to be
filed pursuant to Section 2(a) in accordance with the terms of this Agreement.

 

3.  OBLIGATIONS OF THE COMPANY. In connection with the registration of the
Registrable Securities, the Company shall have the following obligations:

 

a. The Company shall prepare promptly, and file with the SEC by the Filing
Deadline, a Registration Statement with respect to the number of Registrable
Securities provided in Section 2(a), and thereafter use its best efforts to
cause each Registration Statement relating to Registrable Securities to become
effective as soon as possible after such filing, but in any event shall cause
each such Registration Statement relating to Registrable Securities to become
effective no later than the Registration Deadline, and shall keep the
Registration Statement current and effective pursuant to Rule 415 at all times
until such date as is the earlier of (i) the date on which all of the
Registrable Securities for such Registration Statement have been sold and
(ii) the date on which all of the Registrable Securities for such Registration
Statement (in the opinion of counsel to the Buyers) may be immediately sold to
the public without registration or restriction (including without limitation as
to volume by each holder thereof) under the Securities Act (the “Registration
Period”), which Registration Statement (including any amendments or supplements

 

3

--------------------------------------------------------------------------------


 

thereto and prospectuses contained therein), except for information provided by
a Buyer or any transferee of a Buyer pursuant to Section 4(a), shall not contain
any untrue statement of a material fact or omit to state a material fact
required to be stated therein, or necessary to make the statements therein not
misleading.

 

b. The Company shall prepare and file with the SEC such amendments (including
post-effective amendments) and supplements to each Registration Statement and
the prospectus used in connection with each Registration Statement as may be
necessary to keep each Registration Statement current and effective at all times
during the Registration Period, and, during such period, comply with the
provisions of the Securities Act with respect to the disposition of all
Registrable Securities of the Company covered by each Registration Statement
until such time as all of such Registrable Securities have been disposed of in
accordance with the intended methods of disposition by the seller or sellers
thereof as set forth in each Registration Statement.  In the event that on any
Trading Day (as defined below) (the “Registration Trigger Date”) the number of
shares available under the Registration Statements filed pursuant to this
Agreement is insufficient to cover all of the Registrable Securities issued or
issuable upon conversion of the Exchangeable Notes or otherwise pursuant to the
Exchangeable Notes, including, without limitation, any additional Common Shares
issued in connection with any anti-dilution provisions contained in the
Exchangeable Notes, without giving effect to any limitations on the Buyers’
ability to convert the Exchangeable Notes, the Company shall amend the
Registration Statements, or file a new Registration Statement (on the short form
available therefore, if applicable), or both, so as to cover the total number of
Registrable Securities so issued or issuable (without giving effect to any
limitations on conversion contained in the Exchangeable Notes) as of the
Registration Trigger Date as soon as practicable, but in any event within twenty
(20) days after the Registration Trigger Date (based on the Conversion Price (as
defined in the Exchangeable Notes) of the Exchangeable Notes, and other relevant
factors on which the Company reasonably elects to rely). The Company shall use
its best efforts to cause such amendment and/or new Registration Statement to
become effective as soon as practicable following the filing thereof, but in any
event the Company shall cause such amendment and/or new Registration Statement
to become effective within forty-five (45) days of the Registration Trigger Date
or as promptly as practicable in the event the Company is required to increase
its authorized shares.  “Trading Day” shall mean any day on which the Common
Shares are traded for any period on the NASDAQ Global Market, or on the
principal securities exchange or other securities market on which the Common
Shares is then being traded.

 

c. The Company shall furnish to each Buyer and its legal counsel (i) promptly
after the same is prepared and publicly distributed, filed with the SEC, or
received by the Company, one copy of each Registration Statement and any
amendment thereto, each preliminary prospectus and prospectus and each amendment
or supplement thereto, and, in the case of a Registration Statement referred to
in Section 2(a), each letter written by or on behalf of the Company to the SEC
or the staff of the SEC, and each item of correspondence from the SEC or the
staff of the SEC, in each case relating to such Registration Statement (other
than any portion of any thereof which contains information for which the Company
has sought confidential treatment), and (ii) such number of copies of a
prospectus, including a preliminary prospectus, and all amendments and
supplements thereto and such other documents as a Buyer may reasonably request
in order to facilitate the disposition of the Registrable Securities owned by
such Buyer. The Company will immediately notify the Buyers by facsimile of the
effectiveness of each Registration Statement or any post-effective amendment.
The Company will promptly respond to any and all comments received from the SEC,
with a view towards causing each Registration Statement or any amendment thereto
to be declared effective by the SEC as soon as practicable and shall file an
acceleration request as soon as practicable, but no later than three
(3) business days, following the resolution or clearance of all SEC comments or,
if applicable, following notification by the SEC that any such Registration
Statement or any amendment thereto will not be subject to review.

 

d. The Company shall use its best efforts to (i) register and qualify, in any
jurisdiction where registration and/or qualification is required, the
Registrable Securities covered by the Registration Statements under such other
securities or “blue sky” laws of such jurisdictions in the United States as the
Buyers shall reasonably request, (ii) prepare and file in those jurisdictions
such amendments (including post-effective amendments) and supplements to such
registrations and qualifications as may be necessary to maintain the
effectiveness thereof during the Registration Period, (iii) take such other
actions as may be necessary to maintain such registrations and qualifications in
effect at all times during the Registration Period, and (iv) take all other
actions reasonably necessary or advisable to qualify the Registrable Securities
for sale in such jurisdictions.

 

e.  As promptly as practicable after becoming aware of such event, the Company
shall notify each Buyer of the

 

4

--------------------------------------------------------------------------------


 

happening of any event, of which the Company has knowledge, as a result of which
the prospectus included in any Registration Statement, as then in effect,
includes an untrue statement of a material fact or omits to state a material
fact required to be stated therein or necessary to make the statements therein
not misleading, and use its best efforts promptly to prepare a supplement or
amendment to any Registration Statement to correct such untrue statement or
omission, and deliver such number of copies of such supplement or amendment to
each Buyer as such Buyer may reasonably request.

 

f. The Company shall use its best efforts to prevent the issuance of any stop
order or other suspension of effectiveness of any Registration Statement, and,
if such an order is issued, to obtain the withdrawal of such order at the
earliest possible moment and to notify each Buyer who holds Registrable
Securities being sold (or, in the event of an underwritten offering, the
managing underwriters) of the issuance of such order and the resolution thereof.

 

g. The Company shall permit a single firm of counsel designated by the Buyers to
review such Registration Statement and all amendments and supplements thereto
(as well as all requests for acceleration or effectiveness thereof), at Buyers’
own cost, a reasonable period of time prior to their filing with the SEC (not
less than five (5) business days but not more than eight (8) business days) and
not file any documents in a form to which such counsel reasonably objects and
will not request acceleration of such Registration Statement without prior
notice to such counsel.

 

h. The Company shall hold in confidence and not make any disclosure of
information concerning a Buyer provided to the Company unless (i) disclosure of
such information is necessary to comply with federal or state securities laws,
(ii) the disclosure of such information is necessary to avoid or correct a
misstatement or omission in any Registration Statement, (iii) the release of
such information is ordered pursuant to a subpoena or other order from a court
or governmental body of competent jurisdiction, or (iv) such information has
been made generally available to the public other than by disclosure in
violation of this or any other agreement. The Company agrees that it shall, upon
learning that disclosure of such information concerning such Buyer is sought in
or by a court or governmental body of competent jurisdiction or through other
means, give prompt notice to the Buyer prior to making such disclosure, and
allow such Buyer, at its expense, to undertake appropriate action to prevent
disclosure of, or to obtain a protective order for, such information.

 

i. The Company shall use its best efforts to cause all the Registrable
Securities covered by each Registration Statement to be listed on each
securities exchange on which securities of the same class or series issued by
the Company are then listed, if any, if the listing of such Registrable
Securities is then permitted under the rules of such exchange, and, if listed on
a national exchange, to arrange for at least two market makers to register with
the Financial Industry Regulatory Authority, Inc. (“FINRA”) as such with respect
to such Registrable Securities.

 

j. The Company shall provide a transfer agent and registrar, which may be a
single entity, for the Registrable Securities not later than the effective date
of the initial Registration Statement.

 

k. The Company shall cooperate with each Buyer who holds Registrable Securities
being offered and the managing underwriter or underwriters with respect to an
applicable Registration Statement, if any, to facilitate the timely preparation
and delivery of certificates (not bearing any restrictive legends) representing
Registrable Securities to be offered pursuant to such Registration Statement and
enable such certificates to be in such denominations or amounts, as the case may
be, as the managing underwriter or underwriters, if any, or the Buyer may
reasonably request and registered in such names as the managing underwriter or
underwriters, if any, or the Buyer may request, and, within three (3) business
days after a Registration Statement which includes Registrable Securities is
ordered effective by the SEC, the Company shall deliver, and shall cause legal
counsel selected by the Company to deliver, to the transfer agent for the
Registrable Securities (with copies to each Buyer) an appropriate instruction
and an opinion of such counsel in the form required by the transfer agent in
order to issue the Registrable Securities free of restrictive legends.

 

l. At the request of a Buyer, the Company shall prepare and file with the SEC
such amendments (including post-effective amendments) and supplements to a
Registration Statement and any prospectus used in connection with the
Registration Statement as may be necessary in order to change the plan of
distribution set forth in such Registration Statement.

 

5

--------------------------------------------------------------------------------


 

m. The Company shall not, and shall not agree to, allow the holders of any
securities of the Company to include any of their securities in any Registration
Statement under Section 2(a) hereof or any amendment or supplement thereto under
Section 3(b) hereof without the consent of the Buyers.  In addition, the Company
shall not offer any securities for its own account or the account of others in
any Registration Statement under Section 2(a) hereof or any amendment or
supplement thereto under Section 3(b) hereof without the consent of the Buyers.

 

n. The Company shall take all other reasonable actions necessary to expedite and
facilitate disposition by the Buyers of Registrable Securities pursuant to a
Registration Statement.

 

o. The Company shall comply with all applicable laws related to a Registration
Statement and offering and sale of securities and all applicable rules and
regulations of governmental authorities in connection therewith (including,
without limitation, the Securities Act and the Exchange Act and the rules and
regulations promulgated by the SEC).

 

p.  If required by the Financial Industry Regulatory Authority, Inc. Corporate
Financing Department, the Company shall promptly effect a filing with FINRA
pursuant to FINRA Rule 5110 with respect to the public offering contemplated by
resales of securities under the Registration Statement (an “Issuer Filing”), and
pay the filing fee required by such Issuer Filing. The Company shall use
commercially reasonable efforts to pursue the Issuer Filing until FINRA issues a
letter confirming that it does not object to the terms of the offering
contemplated by the Registration Statement.

 

4. OBLIGATIONS OF THE BUYER. In connection with the registration of the
Registrable Securities, each Buyer shall have the following obligations:

 

a. It shall be a condition precedent to the obligations of the Company to
complete the registration pursuant to this Agreement with respect to the
Registrable Securities of a Buyer that such Buyer shall furnish to the Company
such information regarding itself, the Registrable Securities held by it and the
intended method of disposition of the Registrable Securities held by it as shall
be reasonably required to effect the registration of such Registrable Securities
and shall execute such documents in connection with such registration as the
Company may reasonably request. At least five (5) business days prior to the
first anticipated filing date of a Registration Statement, the Company shall
notify each Buyer of the information the Company requires from such Buyer.  Any
such information shall not contain any untrue statement of a material fact or
omit to state a material fact required to be stated therein, or necessary to
make the statements therein not misleading.

 

b. Each Buyer, by such Buyer’s acceptance of the Registrable Securities, agrees
to cooperate with the Company as reasonably requested by the Company in
connection with the preparation and filing of a Registration Statement
hereunder, unless such Buyer has notified the Company in writing of the Buyer’s
election to exclude all of the Buyer’s Registrable Securities from such
Registration Statement.

 

c. In the event of an underwritten offering pursuant to Section 2(b) in which
any Registrable Securities are to be included, the Buyer agrees to enter into
and perform the Buyer’s obligations under an underwriting agreement, in usual
and customary form, including, without limitation, customary indemnification and
contribution obligations, with the managing underwriter of such offering and
take such other actions as are reasonably required in order to expedite or
facilitate the disposition of the Registrable Securities, unless the Buyer has
notified the Company in writing of the Buyer’s election to exclude all of the
Buyer’s Registrable Securities from such Registration Statement.

 

d. Each Buyer agrees that, upon receipt of any notice from the Company of the
happening of any event of the kind described in Section 3(e) or 3(f), the Buyer
will immediately discontinue disposition of Registrable Securities pursuant to
the Registration Statement covering such Registrable Securities until the
Buyer’s receipt of the copies of the supplemented or amended prospectus
contemplated by Section 3(e) or 3(f) and, if so directed by the Company, the
Buyer shall deliver to the Company (at the expense of the Company) or destroy
(and deliver to the Company a certificate of destruction) all copies in the
Buyer’s possession, of the prospectus covering such Registrable Securities
current at the time of receipt of such notice.

 

5. REGISTRATION FAILURE.  In the event of a Registration Failure (as defined in
the Exchangeable Notes), the Buyers shall be entitled to the payments provided
in the Exchangeable Notes and such other rights as they may have under the
Facility Agreement, the Exchangeable Notes and hereunder.

 

6

--------------------------------------------------------------------------------


 

6. EXPENSES OF REGISTRATION. All reasonable expenses, other than underwriting
discounts and commissions, incurred in connection with registrations, filings or
qualifications pursuant to Sections 2 and 3, including, without limitation, all
registration, listing and qualification fees, printers and accounting fees, and
the fees and disbursements of counsel for the Company shall be borne by the
Company.

 

7. INDEMNIFICATION. In the event any Registrable Securities are included in a
Registration Statement under this Agreement:

 

a. The Company will indemnify, hold harmless and defend (i) each Buyer, (ii) the
directors, officers, partners, managers, members, employees, agents and each
Person who controls any Buyer within the meaning of the Securities Act or the
Exchange Act, if any, (iii) any underwriter (as defined in the Securities Act)
for each Buyer in connection with an underwritten offering pursuant to
Section 2(b) hereof, and (iv) the directors, officers, partners, employees and
each Person who controls any such underwriter within the meaning of the
Securities Act or the Exchange Act, if any (each, an “Indemnified Person”),
against any joint or several losses, claims, damages, liabilities or expenses
(collectively, together with actions, proceedings or inquiries by any regulatory
or self-regulatory organization, whether commenced or threatened, in respect
thereof, “Claims”) to which any of them may become subject insofar as such
Claims arise out of or are based upon: (i) any untrue statement or alleged
untrue statement of a material fact in a Registration Statement or the omission
or alleged omission to state therein a material fact required to be stated or
necessary to make the statements therein not misleading; (ii) any untrue
statement or alleged untrue statement of a material fact contained in any
preliminary prospectus if used prior to the effective date of such Registration
Statement, or contained in the final prospectus (as amended or supplemented, if
the Company files any amendment thereof or supplement thereto with the SEC) or
the omission or alleged omission to state therein any material fact necessary to
make the statements made therein, in light of the circumstances under which the
statements therein were made, not misleading; or (iii) any violation or alleged
violation by the Company of the Securities Act, the Exchange Act, any other law,
including, without limitation, any state securities law, or any rule or
regulation thereunder relating to the offer or sale of the Registrable
Securities (the matters in the foregoing clauses (i) through (iii) being,
collectively, “Violations”). The Company shall reimburse the Indemnified Person,
promptly as such expenses are incurred and are due and payable, for any
reasonable legal fees or other reasonable expenses incurred by them in
connection with investigating or defending any such Claim.  Notwithstanding
anything to the contrary contained herein, the indemnification agreement
contained in this Section 7(a) shall not apply to a Claim arising out of or
based upon a Violation to the extent that such Violation occurs in reliance upon
and in conformity with information furnished in writing to the Company by any
Indemnified Person for use in connection with the preparation of such
Registration Statement or any such amendment thereof or supplement thereto. 
Such indemnity shall remain in full force and effect regardless of any
investigation made by or on behalf of the Indemnified Person and shall survive
the transfer of the Registrable Securities by the Buyer pursuant to Section 10.

 

b. Promptly after receipt by an Indemnified Person under this Section 7 of
notice of the commencement of any action (including any governmental action),
such Indemnified Person shall, if a Claim in respect thereof is to be made
against the Company under this Section 7, deliver to the Company a written
notice of the commencement thereof, and the Company shall have the right to
participate in, and, to the extent the Company so desires, to assume control of
the defense thereof with counsel mutually satisfactory to the Company and the
Indemnified Person, as the case may be.

 

PROVIDED, HOWEVER, that an Indemnified Person shall have the right to retain its
own counsel with the reasonable fees and expenses to be paid by the Company, if,
in the reasonable opinion of counsel for the Buyer, the representation by such
counsel of the Indemnified Person and the Company would be inappropriate due to
actual or potential differing interests between such Indemnified Person and any
other party represented by such counsel in such proceeding. The Company shall
pay for only one separate legal counsel for the Indemnified Persons, and such
legal counsel shall be selected by Buyers. The failure to deliver written notice
to the Company within a reasonable time of the commencement of any such action
shall not relieve the Company of any liability to the Indemnified Person under
this Section 7, except to the extent that the Company is actually prejudiced in
its ability to defend such action. The indemnification required by this
Section 7 shall be made by periodic payments of the amount thereof during the
course of the investigation or defense, as such expense, loss, damage or
liability is incurred and is due and payable.

 

7

--------------------------------------------------------------------------------


 

c.  Each Buyer will indemnify, hold harmless and defend (i) the Company, and
(ii) the directors, officers, partners, managers, members, employees, or agents
of the Company, if any (each, a “Company Indemnified Person”), against any joint
or several losses, claims, damages, liabilities or expenses (collectively,
together with actions, proceedings or inquiries by any regulatory or
self-regulatory organization, whether commenced or threatened, in respect
thereof, “Indemnity Claims”) to which any of them may become subject insofar as
such Claims arise out of or are based upon any violation or alleged violation by
the Company of the Securities Act, the Exchange Act, any other law, including,
without limitation, any state securities law, or any rule or regulation
thereunder relating to the offer or sale of the Registrable Securities, which
occurs due to the inclusion by the Company in a Registration Statement of false
or misleading information about a Buyer, where such information was furnished in
writing to the Company by such Buyer for the purpose of inclusion in such
Registration Statement.  Notwithstanding anything herein to the contrary, the
indemnity agreement contained in this Section 7(c) shall not apply to amounts
paid in settlement of any Indemnity Claim if such settlement is effected without
the prior written consent of the Buyers which consent shall not be unreasonably
withheld or delayed; and provided, further, however, that a Buyer shall be
liable under this Section 7(c) for only that amount of an Indemnity Claim as
does not exceed the net amount of proceeds received by such Buyer as a result of
the sale of Registrable Securities pursuant to such Registration Statement.

 

d.  Promptly after receipt by a Company Indemnified Person under this Section 7
of notice of the commencement of any action (including any governmental action),
such Company Indemnified Person shall, if an Indemnity Claim in respect thereof
is to be made against a Buyer under this Section 7, deliver to such Buyer a
written notice of the commencement thereof, and such Buyer shall have the right
to participate in, and, to the extent such Buyer so desires, to assume control
of the defense thereof with counsel mutually satisfactory to such Buyer and the
Company Indemnified Person, as the case may be.

 

8.  CONTRIBUTION.  To the extent any indemnification by the Company is
prohibited or limited by law, the Company agrees to make the maximum
contribution with respect to any amounts for which it would otherwise be liable
under Section 7 to the fullest extent permitted by law, based upon a comparative
fault standard.

 

9.  REPORTS UNDER THE 1934 ACT.  With a view to making available to the Buyers
the benefits of Rule 144 promulgated under the Securities Act or any other
similar rule or regulation of the SEC that may at any time permit the Buyers to
sell securities of the Company to the public without registration the Company
agrees to:

 

a.  make and keep public information available, as those terms are understood
and defined in Rule 144;

 

b.  file with the SEC in a timely manner all reports and other documents
required of the Company under the Securities Act and the Exchange Act so long as
the Company remains subject to such requirements and the filing of such reports
and other documents is required for the applicable provisions of Rule 144; and

 

c.  so long as the Buyers own Registrable Securities, promptly upon request,
furnish to the Buyers (i) a written statement by the Company that it has
complied with the reporting requirements of the Securities Act and the Exchange
Act as required for applicable provisions of Rule 144, (ii) a copy of the most
recent annual or quarterly report of the Company and such other reports and
documents so filed by the Company and (iii) such other information as may be
reasonably requested to permit the Buyers to sell such securities pursuant to
Rule 144 without registration.

 

10.  ASSIGNMENT OF REGISTRATION RIGHTS.  The rights under this Agreement shall
be automatically assignable by each Buyer to any transferee of all or any
portion of the Registrable Securities if:  (i) the Buyer agrees in writing with
the transferee or assignee to assign such rights, and a copy of such agreement
is furnished to the Company within a reasonable time after such assignment,
(ii) the Company is, within a reasonable time after such transfer or assignment,
furnished with written notice of (a) the name and address of such transferee or
assignee, and (b) the securities with respect to which such registration rights
are being transferred or assigned, and (iii) at or before the time the Company
receives the written notice contemplated by clause (ii) of this sentence, the
transferee or assignee agrees in writing with the Company to be bound by all of
the provisions contained herein.  In the event that a Buyer transfers all or any
portion of its Registrable Securities pursuant to this Section, the Company
shall have at least ten (10) days to file any amendments or supplements
necessary to keep a Registration Statement current and

 

8

--------------------------------------------------------------------------------


 

effective pursuant to Rule 415, and the commencement date of any Event of
Default (as defined in the Exchangeable Notes) under the Exchangeable Notes
caused thereby will be extended by ten (10) days.

 

11.  AMENDMENT OF REGISTRATION RIGHTS.  Provisions of this Agreement may be
amended and the observance thereof may be waived (either generally or in a
particular instance and either retroactively or prospectively), only with
written consent of the Company and the holders of a majority in interest of
then-outstanding Registrable Securities.  Any amendment or waiver effected in
accordance with this Section 11 shall be binding upon each of the Buyers and the
Company.

 

12.  MISCELLANEOUS.

 

a.  A Person is deemed to be a holder of Registrable Securities whenever such
Person owns of record or beneficially through a “street name” holder such
Registrable Securities.  If the Company receives conflicting instructions,
notices or elections from two or more Persons with respect to the same
Registrable Securities, the Company shall act upon the basis of instructions,
notice or election received from the registered owner of such Registrable
Securities.

 

b.  Any notices required or permitted to be given under the terms hereof shall
be sent by certified or registered mail (return receipt requested) or delivered
personally or by courier (including a recognized overnight delivery service) or
by facsimile and shall be effective five days after being placed in the mail, if
mailed by regular United States mail, or upon receipt, if delivered personally
or by courier (including a recognized overnight delivery service) or by
facsimile, in each case addressed to a party.  The addresses for such
communications shall be:

 

If to the Company:

 

Aralez Pharmaceuticals Limited

1414 Raleigh Road, Suite 400

Chapel Hill, NC  27517

Fax:  (919) 490-5552
Attn: Adrian Adams

 

With copy to:

 

DLA Piper LLP (US)

51 John F. Kennedy Parkway, Suite 120

Short Hills, New Jersey  07098-2704
Fax:  (973) 520-2573
Attn:  Andrew Gilbert, Esq.

 

If to a Buyer:

 

c/o Deerfield Mgmt, L.P.
780 Third Avenue, 37th Floor
New York, New York 10017
Fax:  (646) 536-5662
Attn:  David J. Clark

 

With a copy to:

 

Katten Muchin Rosenman LLP
575 Madison Avenue
New York, New York 10022
Fax:  (212) 940-8776
Attn:  Mark I. Fisher, Esq.
          Elliot Press, Esq.

 

9

--------------------------------------------------------------------------------


 

Each party shall provide notice to the other party of any change in address.

 

c.  Failure of any party to exercise any right or remedy under this Agreement or
otherwise, or delay by a party in exercising such right or remedy, shall not
operate as a waiver thereof.

 

d.  Governing Law.  All questions concerning the construction, validity,
enforcement and interpretation of this Agreement shall be governed by and
construed and enforced in accordance with the internal laws of the State of New
York, without regard to the principles of conflicts of law thereof.  Each party
agrees that all legal proceedings concerning the interpretations, enforcement
and defense of the transactions contemplated by this Agreement (whether brought
against a party hereto or its respective affiliates, directors, officers,
shareholders, employees or agents) shall be commenced exclusively in the state
and federal courts sitting in the City of New York.  Each party hereby
irrevocably submits to the exclusive jurisdiction of the state and federal
courts sitting in the City of New York, borough of Manhattan for the
adjudication of any dispute hereunder or in connection herewith or with any
transaction contemplated hereby or discussed herein, and hereby irrevocably
waives, and agrees not to assert in any suit, action or proceeding, any claim
that it is not personally subject to the jurisdiction of any such court, that
such suit, action or proceeding is improper or is an inconvenient venue for such
proceeding.  Each party hereby irrevocably waives personal service of process
and consents to process being served in any such suit, action or proceeding by
mailing a copy thereof via registered or certified mail or overnight delivery
(with evidence of delivery) to such party at the address in effect for notices
to it under this Agreement and agrees that such service shall constitute good
and sufficient service of process and notice thereof.  Nothing contained herein
shall be deemed to limit in any way any right to serve process in any other
manner permitted by law.  The parties hereby waive all rights to a trial by
jury.  If either party shall commence an action or proceeding to enforce any
provision of this Agreement, then the prevailing party in such action or
proceeding shall be reimbursed by the other party for its reasonable attorneys’
fees and other costs and expenses incurred with the investigation, preparation
and prosecution of such action or proceeding.

 

e.  This Agreement, the Exchangeable Notes and the Facility Agreement (including
all schedules and exhibits thereto) constitute the entire agreement among the
parties hereto with respect to the subject matter hereof and thereof.  There are
no restrictions, promises, warranties or undertakings, other than those set
forth or referred to herein and therein.  This Agreement, the Exchangeable Notes
and the Facility Agreement supersede all prior agreements and understandings
among the parties hereto with respect to the subject matter hereof and thereof.

 

f.  Subject to the requirements of Section 10 hereof, this Agreement shall inure
to the benefit of and be binding upon the successors and assigns of each of the
parties hereto, and the provisions of Sections 7 and 8 hereof shall inure to the
benefit of, and be enforceable by, each Indemnified Person and Company
Indemnified Person (as applicable).

 

g.  The headings in this Agreement are for convenience of reference only and
shall not limit or otherwise affect the meaning hereof.

 

h.  This Agreement may be executed in two or more counterparts, each of which
shall be deemed an original but all of which shall constitute one and the same
agreement.  This Agreement, once executed by a party, may be delivered to the
other party hereto by facsimile or other electronic transmission of a copy of
this Agreement bearing the signature of the party so delivering this Agreement.

 

i.  Each party shall do and perform, or cause to be done and performed, all such
further acts and things, and shall execute and deliver all such other
agreements, certificates, instruments and documents, as the other party may
reasonably request in order to carry out the intent and accomplish the purposes
of this Agreement and the consummation of the transactions contemplated hereby.

 

j.  The Company acknowledges that a breach by it of its obligations hereunder
will cause irreparable harm to the Buyers by vitiating the intent and purpose of
the transactions contemplated hereby.  Accordingly, the Company acknowledges
that the remedy at law for breach of its obligations hereunder will be
inadequate and agrees, in the event of a breach or threatened breach by the
Company of any of the provisions hereunder, that the Buyers shall be entitled,
in addition to all other available remedies in law or in equity, to an
injunction or injunctions to prevent or cure breaches of the provisions of this
Agreement and to enforce specifically the terms and provisions hereof, without
the necessity of showing economic loss and without any bond or other security
being required.

 

10

--------------------------------------------------------------------------------


 

k.  The language used in this Agreement will be deemed to be the language chosen
by the parties to express their mutual intent, and no rules of strict
construction will be applied against any party.

 

l.  In the event that any provision of this Agreement is invalid or
unenforceable under any applicable statute or rule of law, then such provision
shall be deemed inoperative to the extent that it may conflict therewith and
shall be deemed modified to conform with such statute or rule of law.  Any
provision hereof which may prove invalid or unenforceable under any law shall
not affect the validity or enforceability of any other provision hereof.

 

m.  In the event a Buyer shall sell or otherwise transfer any of such holder’s
Registrable Securities, each transferee shall be allocated a pro rata portion of
the number of Registrable Securities included in a Registration Statement for
such transferor.

 

n.  There shall be no oral modifications or amendments to this Agreement.  This
Agreement may be modified or amended only in writing.

 

[Remainder of page left intentionally blank]

 

[Signature page follows]

 

11

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned Buyers and the Company have caused this
Registration Rights Agreement to be duly executed as of the date first written
above.

 

 

COMPANY:

 

BUYERS:

 

 

 

ARALEZ PHARMACEUTICALS LIMITED

 

DEERFIELD PRIVATE DESIGN FUND III, L.P.

 

 

 

 

 

 

By: Deerfield Mgmt III, L.P., General Partner

By:

/s/ Andrew Ryan

 

By: J.E. Flynn Capital III, LLC, General Partner

Name:

Andrew Ryan

 

 

Title:

Director

 

 

 

 

 

 

 

 

By:

/s/ David J. Clark

 

 

Name:

David J. Clark

 

 

Title:

Authorized Signatory

 

 

 

 

 

 

 

 

DEERFIELD INTERNATIONAL MASTER FUND, L.P.

 

 

 

 

 

By: Deerfield Mgmt, L.P., General Partner

 

 

By: J.E. Flynn Capital, LLC, General Partner

 

 

 

 

 

By:

/s/ David J. Clark

 

 

Name:

David J. Clark

 

 

Title:

Authorized Signatory

 

 

 

 

 

 

 

 

DEERFIELD PARTNERS, L.P.

 

 

 

 

 

By: Deerfield Mgmt, L.P., General Partner

 

 

By: J.E. Flynn Capital, LLC, General Partner

 

 

 

 

 

By:

/s/ David J. Clark

 

 

Name:

David J. Clark

 

 

Title:

Authorized Signatory

 

[Signature Page to Registration Rights Agreement]

 

--------------------------------------------------------------------------------